DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendment filed 12/5/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a sealing joint…” (claim 9) and the second region comprising “a spherical shape” (claim 12). Notably, Claim 1 has been amended to recite that the second region “defines a first opening extending from an interior void of the second region and through the unibody ball shell.” 
Accordingly, regarding the limitation in claim 9, the ball shell cannot both have the first opening and the claimed sealing joint, because the sealing joint, as best understood in Applicant’s Specification, is applied to close the first opening. See Spec. paragraphs [0037]-[0039], [0041], and [0043]-[0044]. In other words, the features recited in claim 1 are directed to the manufacturing step of the ball having a first opening, but the features recited in claim 8 appear directed to the subsequent manufacturing step of applying a sealing joint to close the first opening. However, the instant claims are apparatus claims, not method claims, and Applicant is limited to claiming only a single apparatus.
See Spec. at figure 3 and paragraphs [0037]-[0039], [0041], and [0043]-[0044]. In particular, the middle figure in figure 3 shows the second region having the first opening and slit of claim 1 and a shape that is not spherical. Only after the first opening has been closed by the sealing join, does the shape of the second region become spherical.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first region “is a solid body with no interior void” (claim 3) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. In particular, figure 3 appears to show the first region #6 forming part of the boundary to the interior void of the ball shell, rather than being a solid body with no interior void.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The invention relates to a method” in line 1 is an implied phrase that does not contribute to the conciseness of the A method--.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 requires “a sealing joint affixing the first curved lip to the second curved lip along at least a portion of a length of the slit,” which lacks written description support in Applicant’s Specification in view of the amendment to claim 1 to recite that the second region “defines a first opening extending from an interior void of the second region and through the unibody ball shell.” Accordingly, the ball shell cannot both have See Spec. at figure 3 and paragraphs [0037]-[0039], [0041], and [0043]-[0044]. In other words, the features recited in claim 1 are directed to the manufacturing step of the ball having a first opening, but the features recited in claim 8 appear directed to the subsequent manufacturing step of applying a sealing joint to close the first opening. There is no apparatus supported in Applicant’s Specification that has both a first opening and a sealing joint.
Re Claim 12, the limitation of the second region comprising a spherical shape, in view of the amendments to claim 1 to require the second region to “define[ ] a first opening extending from an interior void of the second region and through the unibody ball shell,” lacks written description support in Applicant’s Specification. Similarly to claim 9, claim 12 appears to be directed to the shape of the second region once the sealing joint has been applied to close the first opening. See Spec. at figure 3 and paragraphs [0037]-[0039], [0041], and [0043]-[0044]. In particular, the middle figure in figure 3 shows the second region having the first opening and slit of claim 1 and a shape that is not spherical. Only after the first opening has been closed by the sealing join, does the shape of the second region become spherical.
Claims 10 and 11 are each rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the linear slit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-12 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lindgren, U.S. Patent No. 5,965,182.
Re Claim 1, Lindgren discloses a pet toy comprising:
A unibody ball shell (see figures 1A and 1B and 4:22-24) comprising a first region (a portion of the lower hemisphere bisecting 14 or a portion of the upper hemisphere bisecting 14, e.g., an arc formed at the top or bottom of the ball shell; OR a portion of the left hemisphere opposite to 11) and a second region (a portion of the hemisphere to right of 14, having 11),
Wherein the first region comprises a partial sphere shape (see id., noting that an arc is a partial sphere shape) including a transition edge (transition edge where the arc meets the second region),
Wherein the second region comprises a shape (see figures 1C and 1D) extending from the transition edge of the first region (see id.),
Wherein the second region defines a first opening (11) extending from an interior void of the second region and through the unibody ball shell (see id. and 5:3-8),
Wherein the first opening comprises a slit (see id.) bounded by a first curved lip and a second curved lip joining at opposite vertices on the second region (see figure 1C),
Wherein the vertices lie within a single plane that extends through a center of the first region (see id., noting that a plane drawn through the opposite vertices of 11 can be angled upwardly or downwardly such that it extends through a center of 
Wherein the second region comprises a shape having at least one of a different radius that the first region and a different center than the first region. See figure 1C, noting the different radii from the top/bottom of the ball versus from where 11 is located; OR the center of the first region is on the left side of the ball, whereas the center of the second region is on the right side of the ball.
Re Claim 2, Lindgren discloses that the unibody ball shell is an open shell (see, e.g., figures 1C and 1D.
Re Claim 3, as best understood (see drawing objection above), Lindgren discloses that the first region is a solid body with no interior void. Compare figure 1D, with Applicant’s figure 3.
Re Claim 7, Lindgren discloses that the single plane defines a cross-section of the pet toy oriented to bisect two identical hemispheres of the unibody ball shell. See figures 1C and 1D, noting that the horizontal plane (of the “OR” in the rejection of claim 1 above) bisects the upper and lower identical hemispheres of the ball shell.
Re Claim 8, Lindgren discloses that at least a portion of the linear slit is positioned at an outermost distal point of the second region as measured from the center of the first region. See figures 1C and 1D, noting that the above would occur if the first region is the portion of the hemisphere to the left of 14 opposite to 11.
Re Claim 9, as best understood (see new matter objection and 112(a) rejection above), Lindgren discloses a sealing joint (edge where the upper and lower portions of 11 meet) affixing the first curved lip to the second curved lip along at least a portion of a see figures 1C and 1D), wherein a curvature of the first curved lip and a curvature of the second curved lip are both at least partially flattened to be at least partially linear along the sealing joint (see figure 1B), in response to the affixing.
Re Claim 10, Lindgren discloses that the second region comprises a non-spherical shape. See figure 1C.
Re Claim 11, Lindgren discloses that the non-spherical shape comprises an ovoid. See id.
Claim(s) 1-3 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gratza, U.S. Patent Application Publication No. 2016/0029597 A1 (cited on PTO-892 mailed 8/2/2019).
Re Claim 1, Gratza discloses a pet toy comprising:
A unibody ball shell (see figure 1(d) and paragraphs [0022] and [0051]) comprising a first region (a portion of the lower hemisphere or a portion of the upper hemisphere, e.g., an arc formed at the top or bottom of the ball shell; OR a portion of the left hemisphere opposite to 116) and a second region (a portion of the right hemisphere, having 116),
Wherein the first region comprises a partial sphere shape (see figure 1(d), noting that an arc is a partial sphere shape) including a transition edge (transition edge where the arc meets the second region),
Wherein the second region comprises a shape (see figure 1(d)) extending from the transition edge of the first region (see id.
Wherein the second region defines a first opening (116) extending from an interior void of the second region and through the unibody ball shell (see id. and paragraph [0052]),
Wherein the first opening comprises a slit (see id.) bounded by a first curved lip and a second curved lip joining at opposite vertices on the second region (see figure 1(d), noting that although 116 is depicted as a straight line, the curvature of the football shape imparts a curvature into and out of the page to the first and second lips),
Wherein the vertices lie within a single plane that extends through a center of the first region (see id., noting that a plane drawn through the opposite vertices of 116 can be angled upwardly or downwardly such that it extends through a center of the first region, e.g., through the top or bottom of the ball; OR a horizontal plane can be drawn through the vertices to the opposite side of the ball), and
Wherein the second region comprises a shape having at least one of a different radius that the first region and a different center than the first region. See figure 1(d), noting the different radii from the top/bottom of the ball versus from where 116 is located; OR the center of the first region is on the side of the ball into the page, whereas the center of the second region is on the side of the ball extending out of the page.
Re Claim 2, Gratza discloses that the unibody ball shell is an open shell (see figure 1(d) and paragraph [0052].
see drawing objection above), Gratza discloses that the first region is a solid body with no interior void. Compare figure 1(d), with Applicant’s figure 3.
Re Claim 7, Gratza discloses that the single plane defines a cross-section of the pet toy oriented to bisect two identical hemispheres of the unibody ball shell. See figure 1(d), noting that the horizontal plane (of the “OR” in the rejection of claim 1 above) bisects the upper and lower identical hemispheres of the ball shell.
Re Claim 8, Gratza discloses that at least a portion of the linear slit is positioned at an outermost distal point of the second region as measured from the center of the first region. See figure 1(d), noting that the above would occur if the first region is the portion of the hemisphere opposite to 116.
Re Claim 9, as best understood (see new matter objection and 112(a) rejection above), Gratza discloses a sealing joint (edge where the upper and lower portions of 116 meet) affixing the first curved lip to the second curved lip along at least a portion of a length of the slit (see figure 1(d) and paragraph [0054]), wherein a curvature of the first curved lip and a curvature of the second curved lip are both at least partially flattened to be at least partially linear along the sealing joint (see id.), in response to the affixing.
Re Claim 10, Gratza discloses that the second region comprises a non-spherical shape. See figure 1(d).
Re Claim 11, Gratza discloses that the non-spherical shape comprises an ovoid. See id.
Allowable Subject Matter
Claim 12 might be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 12/5/2019, with respect to the rejections in view of Sanna and Chou have been fully considered and are persuasive. Those rejections have been withdrawn. Applicant’s arguments directed to Lindgren are not persuasive.
Applicant argues only that “the reference fail to teach the specific geometry of a ‘first region’ and a ‘second region’ including the ‘slit’ as clarified in amended claim 1” and that the references allegedly fail to teach features of amended dependent claim 9. See Rem. 13. Applicant’s arguments are not persuasive, because they fail to specifically address any of the prior art references and the rejections presented in the Action, and are not supported by objective evidence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642